ORDER

PER CURIAM.
Mother appeals from the juvenile court’s judgment terminating her parental rights to her four minor children. The juvenile court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed under Rule 84.16(b).